Citation Nr: 1632754	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-08 973A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marines from December 1941 to November 1945; and from September 1947 to October 1973, including in Vietnam.  The appellant is the widow of the Veteran, who died in August 1999. 

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from July 2008, July 2009, and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Philippines, which denied the claim of service connection for cause of the Veteran's death.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, it appears that although a request for the Veteran's service treatment records was sent, it did not list all of his dates of active duty service.  A new request should be sent to the appropriate repository and all outstanding records should be associated with the claims file. 

Next, the RO/Appeals Management Center (AMC) should obtain any outstanding VA treatment records, and with appropriate authorization, contact Dr. J.D.G., who treated the Veteran at the time of his death for any relevant outstanding records.  

Finally, as the Veteran's personnel records confirm he was in Vietnam, he is presumed exposed to Agent Orange, which the appellant claims is the cause of his death, which is listed as lobar pneumonia on his death certificate.  However, even though the appellant cannot be granted service connection for the cause of the Veteran's death on a presumptive basis because lobar pneumonia is not one of the diseases listed under 38 C.F.R. § 3.309, there can still be a grant of direct service connection if his lobar pneumonia is found by competent evidence to be related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, upon remand, a VA clinician should provide an opinion as to whether the Veteran's lobar pneumonia is as likely as not related to service, including Agent Orange exposure, regardless of it not being a disease listed under 38 C.F.R. § 3.309.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Submit the Veteran's dates of service from December 1941 to November 1945, and from September 1947 to October 1973 to appropriate repository and obtain any outstanding service treatment records. If no further records are available a negative reply should be documented. 

2.  Obtain any outstanding relevant VAMC treatment records.

3.  With appropriate authorization from the appellant, obtain any outstanding relevant records from Dr. J.D.G.  

4.  After the above, obtain a medical opinion from a clinician with the appropriate expertise concerning whether the lobar pneumonia is related to service.  The clinician should review the electronic records on Virtual VA and VBMS and should note that review in the examination report.

The clinician must determine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's lobar pneumonia began in or is etiologically related to any incident of the Veteran's military service, including conceded Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

If the examiner finds that the Veteran's lobar pneumonia was not related to Agent Orange (s)he must offer a rationale other than the fact that it is not a disease on the presumptive service connection list under 38 C.F.R. § 3.309.

The supporting rationale for all opinions expressed must be provided.

5.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




